
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 126
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 20, 2010
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Recognizing the 50th anniversary of Title
		  VI international education programs within the Department of
		  Education.
	
	
		Whereas the International Education Programs Services
			 (IEPS) located in the U.S. Department of Education’s Office of Post Secondary
			 Education, manages 14 international education programs;
		Whereas the International Education and Foreign Language
			 Studies domestic programs are designed to strengthen the capability and
			 performance of American education in foreign languages and in area and
			 international studies;
		Whereas overseas programs are intended to improve
			 secondary and postsecondary teaching and research concerning other cultures and
			 languages, training of specialists, and the American public's general
			 understanding of people of other countries;
		Whereas 10 of the programs are authorized under Title VI
			 of the Higher Education Act of 1965, as amended, and 4 are authorized under the
			 Mutual Educational and Cultural Exchange Act (Fulbright-Hays Act) of
			 1961;
		Whereas Title VI was originally authorized as Title VI of
			 the National Defense Education Act of 1958 as a response to launch of the
			 Sputnik and the United States Government’s recognition that a stronger and
			 broader capacity in foreign language and area studies was needed;
		Whereas Title VI was later incorporated in the Higher
			 Education Act of 1965;
		Whereas three programs that were included in the original
			 1958 legislation continue today as the National Resource Centers (NRC) program,
			 the Foreign Language and Area Studies Fellowship (FLAS) program, and the
			 International Research and Studies (IRS) program;
		Whereas over time, additional programs have been added to
			 Title VI to address the Nation’s growing interest in international education;
			 and
		Whereas Title VI programs now address business needs for
			 international expertise, strengthening undergraduate education, international
			 as well as area studies, advancement of technology use, overall improvement of
			 foreign language training and assessment, and helps to prepare students for
			 public service careers, including within the defense and intelligence agencies,
			 and the foreign service: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of Title VI
			 international education programs; and
			(2)recognizes the
			 need to continue development and promotion of international educational
			 programs.
			
	
		
			Passed the House of
			 Representatives July 19, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
